20-3068
     Gu v. Garland

                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A208 019 273

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DEBRA ANN LIVINGSTON,
 9                 Chief Judge,
10            JOHN M. WALKER, JR.,
11            ALISON J. NATHAN,
12                 Circuit Judges.
13   _____________________________________
14
15   XIANG GU,
16                   Petitioner,
17
18                   v.                                          20-3068
19                                                               NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25
26   FOR PETITIONER:                  John Chang, Esq., New York, NY.
27
28
 1   FOR RESPONDENT:                  Brian Boynton, Acting Assistant
 2                                    Attorney General; Sabatino F. Leo,
 3                                    Assistant Director; Corey L.
 4                                    Farrell, Attorney, Office of
 5                                    Immigration Litigation, United
 6                                    States Department of Justice,
 7                                    Washington, DC.
 8
 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Xiang Gu, a native and citizen of the People’s

14   Republic of China, seeks review of a September 4, 2020,

15   decision of the BIA affirming a September 19, 2018, decision

16   of an Immigration Judge (“IJ”) denying asylum, withholding of

17   removal, and relief under the Convention Against Torture

18   (“CAT”).     In re Xiang Gu, No. A208-019-273 (B.I.A. Sept. 4,

19   2020), aff’g No. A208-019-273 (Immig. Ct. N.Y. City Sept. 19,

20   2018).       We   assume   the    parties’   familiarity   with   the

21   underlying facts and procedural history.

22       We have reviewed both the IJ’s and the BIA’s opinions.

23   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

24   Cir. 2006).       The applicable standards of review are well

25   established.         See   8 U.S.C.      §   1252(b)(4)(B)   (“[T]he

26   administrative findings of fact are conclusive unless any


                                         2
 1   reasonable adjudicator would be compelled to conclude to the

 2   contrary . . . .”); Weng v. Holder, 562 F.3d 510, 513 (2d

 3   Cir.    2009)    (reviewing    factual    findings   for      substantial

 4   evidence and questions of law de novo).

 5          It is undisputed that Gu is not eligible for asylum

 6   solely based on his former wife’s forced abortion in 2012.

 7   See Shi Liang Lin v. U.S. Dep’t of Just., 494 F.3d 296, 309–

 8   10 (2d Cir. 2007) (en banc).             Nevertheless, he may still

9    qualify for asylum if (1) he engaged in “resistance” to the

10   family planning policy, and (2) he suffered harm rising to

11   the level of persecution, or he has a well-founded fear of

12   suffering such harm, as a direct result of his resistance.

13   8 U.S.C. § 1101(a)(42); Shi Liang Lin, 494 F.3d at 313.                 The

14   BIA has defined “resistance” in the context of coercive family

15   planning to “cover[] a wide range of circumstances, including

16   expressions of general opposition, attempts to interfere with

17   enforcement of government policy in particular cases, and

18   other overt forms of resistance to the requirements of the

19   family planning law.”         In re S-L-L-, 24 I. & N. Dec. 1, 10

20   (B.I.A. 2006); see also Shi Liang Lin, 494 F.3d at 313.

21          Even assuming that Gu         was targeted for engaging in

22   resistance      to   the   family   planning   policy,   he    failed   to


                                          3
 1   establish that he suffered harm rising to the level of

 2   persecution on account of that resistance because he did not

 3   allege that he suffered “severe economic disadvantage” after

 4   he   was   fired    or   after    he   closed      his   businesses     due   to

 5   depression caused by his former wife’s forced abortion.                       In

 6   re T-Z-, 24 I. & N. Dec. 163, 170-75 (B.I.A. 2007); see also

 7   Guan Shan Liao v. U.S. Dep’t of Just., 293 F.3d 61, 70 (2d

 8   Cir. 2002) (requiring applicant to show “that he suffered a

9    deliberate imposition of substantial economic disadvantage”

10   (internal quotation marks omitted)).

11          Because Gu did not demonstrate past persecution, he was

12   not entitled to a presumption of a well-founded fear of future

13   persecution.       See 8 C.F.R. § 1208.13(b)(1).             The agency also

14   reasonably found that Gu failed to demonstrate an independent

15   well-founded fear of future persecution because he did not

16   assert a fear that anything would happen to him if he returned

17   to   China,    stating     only    that      he    would     continue   to    be

18   disappointed by the government.                   See id. § 1208.13(b)(2).

19   That    finding    was   dispositive        of     asylum,    withholding     of

20   removal, and CAT protection.               See Lecaj v. Holder, 616 F.3d

21   111, 119–20 (2d Cir. 2010).

22


                                            4
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  5